Case 5:15-cr-20040-JEL-EAS ECF No. 266 filed 10/23/20   PageID.4643   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,      Case No. 15-20040

 v.                                      Judith E. Levy
                                         United States District Judge
 Leshoun D. Byrd,
                                         Mag. Judge Elizabeth A.
                         Defendant.      Stafford

 ________________________________/


   OPINION AND ORDER DENYING WITHOUT PREJUDICE
 DEFENDANT’S MOTION FOR JUDICIAL RECOMMENDATION
  FOR RESIDENTIAL REENTRY CENTER PLACEMENT [252]

      On April 10, 2017, this Court entered judgment after Defendant

Leshoun Deandre Byrd pleaded guilty to conspiracy to distribute and to

possess with intent to distribute over 1,000 kilograms of marijuana in

violation of 21 U.S.C. §§º846, 841(a)(1), 841(b)(1)(A)(vii) (Count 1) and

conspiracy to launder monetary instruments in violation 18 U.S.C.

§§º1956(h), 1956(a)(1)(A)(i), 1956(a)(1)(B)(i)-(ii), 1957 (Count 3). (ECF No.

159, PageID.1900.) The Court sentenced Defendant to 126 months on

Count 1 and Count 3 to run concurrently. (Id. at PageID.1901.)
Case 5:15-cr-20040-JEL-EAS ECF No. 266 filed 10/23/20   PageID.4644   Page 2 of 6




      Defendant has been serving his sentence at Federal Correctional

Institution Morgantown in Morgantown, West Virginia since June 30,

2017. (ECF No. 252, PageID.4403.). His current release date is projected

to be June 9, 2026. (Id. at PageID.4404.) Defendant now seeks a judicial

recommendation for residential reentry center (RRC) placement. (ECF

No. 252.) For the foregoing reasons, Defendant’s motion is DENIED

WITHOUT PREJUDICE.

      Under the Second Chance Act of 2007, Pub. L. No. 110–199, § 251,

122 Stat. 657 (2008), the Director of the Bureau of Prisons (BOP) may

place an incarcerated individual in an RRC up to twelve months prior to

their release. 18 U.S.C. § 3624(c)(1); see also Demis v. Sniezek, 558 F.3d

508, 514 (6th Cir. 2009). Such placement is intended to “afford that

[individual] a reasonable opportunity to adjust to and prepare for the

reentry of that [individual] into the community.” 18 U.S.C. § 3624(c)(1).

While the First Step Act of 2018 elaborated on the appropriate risk

assessment levels for individuals placed in prerelease custody, it did not

alter BOP’s authority to make determinations related to prerelease

custody or provide individuals with a right to RRC placement. Pub. L.




                                      2
Case 5:15-cr-20040-JEL-EAS ECF No. 266 filed 10/23/20      PageID.4645    Page 3 of 6




No. 115–391, § 102, 132 Stat. 514 (2018); see also United States v. Parks,

No. 1:17CR137, 2019 WL 5085968, at *2 (N.D. Ohio Oct. 10, 2019).

      In determining whether placement in a residential reentry center

or other prerelease custody is appropriate, BOP conducts an

individualized assessment based on the five factors set out in § 3621(b).

28 C.F.R. § 570.22; see also Lovett v. Hogsten, No. 09-5605, 2009 WL

5851205, at *1 (6th Cir. Dec. 29, 2009). One of those factors is “any

statement by the court that imposed the sentence . . . recommending a

type of penal or correctional facility as appropriate.”1 18 U.S.C.

§ 3621(b)(4). However, “[a]ny order, recommendation, or request by a

sentencing court that a convicted person serve a term of imprisonment in

a community corrections facility shall have no binding effect” on BOP.




      1  Courts in this District are divided over whether issuing such a
recommendation after sentencing is appropriate. Compare United States v. Hall, No.
2:17-CR-20331-TGB, 2019 WL 3334564, at *1 (E.D. Mich. July 25, 2019) (Berg, J.)
(recommending defendant serve the last 12 months of his sentence in an RRC) with
United States v. Tipton, No. 14-20142, 2018 U.S. Dist. LEXIS 49178, at *2 (E.D. Mich.
Mar. 26, 2018) (Edmunds, J.) (“Defendant has not shown that the Court has authority
to make a judicial placement recommendation.”). However, the text of § 3621(b)(4)
does not limit judicial recommendations to those made at sentencing. Instead, it
provides that BOP must consider “any statement by the court that imposed the
sentence”—not just those made at sentencing. 18 U.S.C. § 3621(b)(4) (emphasis
added).

                                         3
Case 5:15-cr-20040-JEL-EAS ECF No. 266 filed 10/23/20   PageID.4646    Page 4 of 6




18 U.S.C. § 3621(b); c.f. Tapia v. United States, 564 U.S. 319, 331 (2011);

United States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015).

      Defendant acknowledges that any recommendation of the Court

would not be binding on BOP. (ECF No. 252, PageID.4405.) In support of

his motion, Defendant cites his current lack of disciplinary infractions,

his continued minimum risk score, and his completion of numerous

educational programs, including obtaining his GED. (Id. at PageID.4404

(citing ECF Nos. 252-1, 252-2).) These appear to include courses in civil

rights history, real estate, and general contracting and construction,

along with several certificates related to welding. (ECF No. 252-2.)

      Nevertheless,    the   appropriate    time    period   for   a    judicial

recommendation of this nature is 17 to 19 months before an individual’s

projected release date, when BOP conducts its review for potential RRC

placement. See Galvin v. Sepanek, No. 12-CV-119-HRW, 2014 WL

4230467, at *2 (E.D. Ky. Aug. 25, 2014) (quoting Ramirez v. Eichenlaub,

No. 06–CV–1493, 2008 WL 4791892, 3 (E.D. Mich. Oct. 30, 2008)); see

also Hall, 2019 WL 3334564, at *1 (noting that Hall’s previous motion for

a judicial recommendation had been denied because he was not within 17

to 19 months of his projected release date). By adopting BOP’s timeline


                                      4
Case 5:15-cr-20040-JEL-EAS ECF No. 266 filed 10/23/20   PageID.4647   Page 5 of 6




for determining the appropriate length of RRC placement, a court

ensures that it has a more complete record of the defendant’s time in

custody before making its recommendation.

      As the Government points out here, Defendant has served less than

40 months of his original 126-month sentence and will not be eligible for

placement in an RRC until June 2025, at the earliest. (ECF No. 258,

PageID.4444–4445.) The Court applauds Defendant for his efforts thus

far to gain skills that will assist him in being productive and successful

following his eventual release. However, because there are still more

than 67 months until Defendant’s protected release date, his motion for

a recommendation from the Court is premature.

      Accordingly, the Court DENIES Defendant’s motion for a judicial

recommendation       for   RRC    placement     WITHOUT        PREJUDICE.

Defendant may renew this motion with the Court when he is within 19

months of his projected release date.

      IT IS SO ORDERED.

Dated: October 23, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                      5
Case 5:15-cr-20040-JEL-EAS ECF No. 266 filed 10/23/20   PageID.4648   Page 6 of 6




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 23, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
